Citation Nr: 0617390	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a bilateral hand 
disability.

8.  Entitlement to a compensable evaluation for a left knee 
disability.

9.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth finger.

10.  Entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (2005).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Regional Office (RO) which denied service connection for 
PTSD, a neck disability and a low back disability, and 
continued the denials of the claims for service connection 
for a bilateral hand disability, a bilateral hip disability, 
a left ankle disability and a right shoulder disability.  In 
addition, the RO granted service connection for residuals of 
a fracture of the right fifth finger, and assigned a 
noncompensable evaluation for it.  The December 1998 rating 
action also denied the veteran's claim for a compensable 
evaluation for a left knee disability and the claim for a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324.  

This case has been before the Board in March 2001 and again 
in April 2004, and was remanded to ensure due process and to 
obtain additional evidence.  In the April 2004 decision, the 
Board determined that new and material evidence had been 
submitted to reopen claims for service connection for low 
back, bilateral hand, bilateral hip and right shoulder 
disabilities.  The case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  By rating decision dated in August 1997, the RO denied 
service connection for a left ankle disability.  The veteran 
was notified of this decision and of her right to appeal, but 
a timely appeal was not filed.

2.  The evidence added to the record since the August 1997 
determination is cumulative of the evidence previously 
considered with regard to service connection for a left ankle 
disability, does not contribute to a more complete picture of 
the veteran's claim, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection.

3.  A neck disability was initially manifested years 
following service, and there is no competent medical evidence 
to link it to service.

4.  PTSD has not been shown following service.

5.  A bilateral hip disability, if present, has not been 
demonstrated by competent medical evidence to be related to 
service.

6.  A right shoulder disability, if present, has not been 
shown by competent medical evidence to be etiologically 
related to service.

7.  The veteran's in-service complaints referable to the low 
back were acute and transitory and resolved without residual 
disability.

8.  There is no competent medical evidence to link any 
current low back disability to service.

9.  The service medical records are negative for complaints 
or findings of a bilateral hand disability.  

10.  A bilateral hand disability has not been documented 
following service.

11.  No instability of the left knee has been documented.

12.  Ankylosis of the right fifth finger is not present.

13.  Service connection is in effect for left knee disability 
and for residuals of a fracture of the right fifth finger.  
Each of these disabilities is evaluated as noncompensable.  

14.  The veteran's service-connected disabilities are not 
shown to be of such character as to clearly interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1997, which denied service 
connection for a left ankle disability, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).

2.  The evidence received since the August 1997 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a left ankle disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  A neck disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.655 
(2005).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.304(f), 3.655 
(2005).

5.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.655 (2005).

6.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.655 (2005).

7.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.655 (2005).

8.  A bilateral hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.655 (2005).

9.  The criteria for a compensable rating for left knee 
chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5257 
(2005).

10.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right fifth finger have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Code 5227 (2005).

11.  The criteria for a compensable rating pursuant to the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 C.F.R. 
§ 3.324 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran's claim for service connection for residuals of a 
fracture of the right fifth finger was substantiated in the 
December 1998 rating decision and, therefore, VA no longer 
had any further duty to notify the veteran how to 
substantiate this claim.  Moreover, her filing a notice of 
disagreement as to the disability rating did not trigger 
additional section 5103(a) notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. §§ 
5104 and 7105 and regulatory duties under 38 C.F.R. § 3.103.  

The statement of the case issued in March 1999 and the 
supplemental statement of the case issued in January 2006 
contained the Diagnostic Codes pertaining to the claims for 
increased ratings.  The Board notes that by letter dated in 
October 2003, the VA informed the veteran of an amendment to 
the rating schedule regarding the criteria for an increased 
rating for the residuals of a fracture of the right fifth 
finger.  The Board also notes that the most recent 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.159.  The appellant was thus informed of what 
was needed to grant her claims in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the present appeal, the appellant was provided with notice 
in May and December 2004 of what type of information and 
evidence was needed to substantiate her claims for service 
connection for the disabilities at issue, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for each 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the disabilities at issue, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

The VA satisfied its duty to notify by means of the May and 
December 2004 letters from the VA to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate her claims and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the appellant after the initial 
adjudication, the issues were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service private and 
VA medical records, the reports of VA examinations and 
statements submitted by and on behalf of the appellant.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a left 
ankle disability in August 1997.  Therefore, the Board must 
review, in light of the applicable legal criteria, the 
additional evidence submitted since that determination.

The evidence of record at the time of the August 1997 RO 
decision included the service medical records and post-
service private and VA medical records.  The service medical 
records are negative for complaints or findings of a left 
ankle disability.  The Board emphasizes that the separation 
examination in March 1984 demonstrated no abnormality of the 
left ankle.  Similarly, the post-service private medical 
records and a VA general medical examination in August 1984 
failed to disclose the presence of any left ankle disability.  
The RO, accordingly, denied the veteran's claim on the basis 
that no left ankle disability was shown in service or 
thereafter.  

The additional evidence consists of the report of a VA 
examination conducted in December 2002.  The Board 
acknowledges that the veteran described left ankle pain which 
had allegedly been present since service.  It is significant 
to point out, however, that the clinical examination revealed 
no abnormality.  The examiner noted only subjective 
complaints.  

The fact remains that there is no competent medical evidence 
that demonstrates the presence of a left ankle disability 
either during service or currently.  The Board finds that the 
additional evidence, considered in conjunction with the 
record as a whole, is merely cumulative and does not relate 
to the basis for the prior final denial.  The additional 
evidence, considered in conjunction with the record as a 
whole, provides no findings suggesting that the veteran has a 
left ankle disability that is related to service.  

Significantly, there is no competent medical evidence 
establishing the presence of a left ankle disability during 
service or at any time thereafter.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no medical evidence suggesting that 
a left ankle disability has been documented.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a left 
ankle disability is not reopened.

	II.  Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  

The evidence supporting the veteran's claims consists of 
service medical records and post-service medical records.  In 
this regard, the Board observes that the service medical 
records show that the veteran was seen on several occasions 
for complaints involving the low back, and it was variously 
determined that she had postural back pain or a history of 
lumbar strain.  Private medical records show complaints of 
right hip pain and right shoulder pain in 1998, and that 
spondylosis of the cervical spine was noted on an X-ray study 
in April 1998.  

The evidence against the veteran's claim includes the service 
medical records which are negative for complaints or abnormal 
findings pertaining to the neck, hips, right shoulder or 
hands.  The Board acknowledges that there was some reference 
to the hands when the veteran injured her right finger, but 
the service medical records were otherwise negative 
concerning the hands.  Although the veteran did report back 
pain and joint problems on a report of medical history in 
March 1984, the examiner indicated that the veteran did not 
have any complaints of real significance at that time.  It 
must be emphasized that the separation examination in March 
1984 disclosed that the neck, spine, upper extremities and 
musculoskeletal system were all clinically normal.  

The veteran has alleged that, during service, a former 
boyfriend threw a couch in the air and it came across her 
right shoulder and low back.  There is no evidence to support 
this claim and, as noted above, no pertinent abnormalities 
were reported on the separation examination.  

The veteran was afforded a general medical examination by the 
VA in August 1984, shortly after her discharge from service.  
Contrary to her assertions that she has had problems since 
service, this examination revealed no abnormality of the low 
back, neck, hips, hands or right shoulder.  Private medical 
records disclose that the veteran reported right shoulder and 
right hip pain in February 1998, and that she had fallen the 
previous day at work.  The pertinent diagnoses were strained 
right shoulder and contusion of the right hip.

Following the most recent VA examination, conducted in 
December 2002, the diagnosis was subjective complaints of 
multiple area pain, including the back, hip, shoulders, right 
hand and left ankle.  The examiner noted that there were only 
mild degenerative changes at C5-C6, but otherwise there was 
no evidence of any residuals of skeletal injury or pathology.  
He added that he had reviewed the claims folder and opined 
that with the kind of subjective manifestations the veteran 
had, it was not possible to provide any specific opinion 
about the influence of her military-related residuals in her 
right hand and her other subjective complaints of shoulder, 
neck, back and hip areas.  He added that the veteran's 
subjective manifestations were inconsistent in relation to 
objective findings as could be determined from radiological 
pictures and there was no evidence of muscle spasm, atrophy 
or swelling in the low back or shoulder areas.  

In sum, other than the degenerative changes in the cervical 
spine, objective disability of the neck, bilateral hips, 
right shoulder, low back or bilateral hands has not been 
documented.  In addition, there is no competent medical 
evidence linking the disability of the cervical spine, which 
was initially demonstrated many years after service, to the 
veteran's period of active duty.  The Board concludes that 
the medical findings on examination are of greater probative 
value than the veteran's allegations regarding the etiology 
of her claimed disabilities.  Since the veteran is not a 
medical expert, she is not competent to express an 
authoritative opinion regarding either her medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claims for service connection for neck, bilateral 
hip, right shoulder, low back and bilateral hand 
disabilities.  

With respect to the claim for service connection for PTSD, 
the veteran has described several stressors that allegedly 
occurred in service.  She claims that in 1982, she witnessed 
an ROTC officer drown in front of her and that she had 
nightmares for about two weeks.  She states that in the 
summer or fall of 1982, a sergeant made lewd remarks and 
sexual advances towards her and that she slammed a door in 
his face.  She asserts that he threatened her with reprisals.  
Finally, she insists that when she was stationed in Germany, 
a sergeant tried to rape her after she refused to have a 
sexual relationship with him.  

The fact remains, however, that the record fails to establish 
that PTSD has been diagnosed.  In this regard, following the 
VA psychiatric examination in December 2002, the examiner 
concluded that the veteran did not meet the diagnostic 
criteria for PTSD.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Accordingly, based on the evidence of record, 
the Board finds that the veteran's claim for service 
connection for PTSD must be denied.

      III.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Left knee 

A 10 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is slight.  Diagnostic Code 5257.

When the veteran was examined by the VA in December 2002, 
there was no swelling or deformity of the left knee.  Its 
alignment was also normal.  No tenderness was reported and 
the ligaments were stable.  The examiner noted that the 
veteran resisted motion of the knee, complaining of severe 
pain.  Since there is no objective evidence of arthritis, 
there is no basis on which a separate rating may be assigned 
for limitation of motion pursuant to VAOPGCPREC 23-97.  The 
Board concludes, accordingly, that in the absence of 
instability, a compensable rating is not warranted.  The 
Board finds, therefore that the medical findings are of 
greater probative value than the veteran's statements 
regarding the severity of her left knee disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for a left knee disability.

B.  Residuals of a fracture of the right fifth finger

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a 
fracture of the right fifth finger, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Ankylosis of a finger of the major or minor extremity other 
than the thumb, index or middle fingers will be rated as 
noncompensable.  (Note:  Extremely unfavorable ankylosis will 
be rated as amputation under Diagnostic Codes 5152 through 
5156.)  Diagnostic Code 5227 (as in effect prior to August 
26, 2002).

Favorable or unfavorable ankylosis of the ring or little 
finger of the major or minor extremity will be rated as 
noncompensable.  Diagnostic Code 5227 (effective August 26, 
2002).

The only evidence supporting the veteran's claim consists of 
her statements regarding the severity of the residuals of the 
fracture of her right fifth finger.  The available clinical 
records show no treatment for the finger.  The May 1997 VA 
examination demonstrated that there was no swelling of the 
fingers, and the veteran was able to bring her fingers to the 
palm.  The Board acknowledges that the veteran resented 
touching the entire right hand on the December 2002 VA 
examination and complained of severe pain.  It is noted, 
however, that the examiner stated that the right hand 
appeared to be normal, and that there was no deformity.  
Although movements of the fingers were limited, there is no 
objective evidence of ankylosis.  There is no basis, 
accordingly, for a compensable rating.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for residuals 
of a fracture of the right fifth finger.   

	IV.  38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The veteran has been granted service connection for a left 
knee disability and for residuals of a fracture of the right 
fifth finger.   Each of these disabilities has been evaluated 
as noncompensable.  The veteran maintains that her service-
connected disabilities, although noncompensable in nature, 
interfere with employability and therefore warrant the 
assignment of a 10 percent evaluation in accordance with the 
provisions of 38 C.F.R. § 3.324.

There is no indication upon review of the veteran's history 
and the medical records that her service-connected 
disabilities are productive of impairment which would 
interfere with her normal employability.  In this regard, it 
is observed that the veteran has multiple nonservice-
connected disabilities.  The Board also observes that during 
the VA psychiatric examination in December 2002, the veteran 
related that she had last worked in February 1997 and that 
she left that job due to an incident that aggravated shoulder 
and back injuries.  It was further indicated that she was not 
able to meet the demands of her job.  Overall, the record 
indicates that the veteran's service-connected disorders are 
productive of minimal, if any, impairment, and the record 
includes no evidence of any appreciable impact upon her 
ability to function generally based on the medical evidence 
of record.  The Board concludes that a 10 percent rating in 
accordance with the provisions of 38 C.F.R. § 3.324 is not 
warranted.



Additional considerations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)  38 C.F.R. § 3.655(b)

A supplemental statement of the case was issued in January 
2006.  This contained notice that a VA examination had been 
scheduled for the previous month, but that the veteran had 
failed to report for it.  The supplemental statement of the 
case contained the provisions of 38 C.F.R. § 3.655, and this 
informed the veteran of the consequences of her failure to 
report for a VA examination.  The veteran was given sixty 
days to respond to the supplemental statement of the case, 
but no response was received.  The supplemental statement of 
the case was also furnished to the veteran's representative.

Documentation of record states that notification of the VA 
examination scheduled for December 2005 was sent to the 
veteran at her most recent address of record.  Indeed, this 
notice was sent to the same address as the supplemental 
statement of the case which the veteran has acknowledged 
receiving.  There is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  There is no such clear evidence to rebut the 
presumption of notification in this case.  The notification 
letter was not returned as undeliverable and the veteran has 
not denied receiving it.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable. YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  Moreover, the supplemental 
statement of the case in January 2006 specifically noted that 
the veteran had failed to report for a VA examination, and 
she was afforded the opportunity to reply.  She failed to 
respond, and thus has not provided good cause for her failure 
to report.  The evidence thus suggests that she received 
notice of the examination, and she simply failed to report.  
In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability, the appeal is denied.

Service connection for a neck disability is denied.

Service connection for PTSD is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a right shoulder is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral hand disability is denied.

An increased rating for a left knee disability is denied.

An initial compensable evaluation for residuals of a fracture 
of the right fifth finger is denied.

A 10 percent disability evaluation under the provisions of 38 
C.F.R. § 3.324 due to multiple noncompensable service-
connected disabilities is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


